DETAILED ACTION
	Claims 1-84 are currently pending in the instant application and are restricted.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-2, 71 and 72 drawn to a process of preparing itacitinib from formula 3 and 2a or 2b variously classified in class C07D.
II.	Claims 3-7 drawn to a process of preparing itacitinib from formula 50 and formula 2a or 2b variously classified in class C07D.
III.	Claims 8-10 drawn to a process of preparing itacitinib from formula 52 variously classified in class C07D.
IV. 	Claims 11-13 drawn to a process of preparing itacitinib from formula 53 variously classified in class C07D.
V.	Claims 18-26 drawn to a process of preparing itacitinib from formula 1a variously classified in class C07D.
VI.	Claims 27-29 drawn to a process of preparing itacitinib from formula 1aP variously classified in class C07D.
VII.	Claims 30-33 drawn to a process of preparing itacitinib from formula 2P variously classified in class C07D.
VII.	Claim 34 drawn to a process of preparing itacitinib from formula 11a variously classified in class C07D.
VIII.	Claim 35 drawn to a process of preparing itacitinib from formula 10a variously classified in class C07D.
IX.	Claim 36 drawn to a process of preparing itacitinib from formula 9a variously classified in class C07D.
X.	Claims 37 and 38 drawn to a process of preparing itacitinib from formula 8a variously classified in class C07D.
XI.	Claim 39 drawn to a process of preparing itacitinib from formula 15a variously classified in class C07D.
XII.	Claim 40 drawn to a process of preparing itacitinib from formula 14a variously classified in class C07D.
XIII.	Claim 41 drawn to a process of preparing itacitinib from formula 13a variously classified in class C07D.
XIV.	Claims 42 and 43 drawn to a process of preparing itacitinib from formula 23P variously classified in class C07D.
XV.	Claim 44 drawn to a process of preparing itacitinib from formula 22P variously classified in class C07D.
XVI.	Claim 45-47 drawn to a process of preparing itacitinib from formula 22a variously classified in class C07D.
XVII.	Claim 48 drawn to a process of preparing itacitinib from formula 18a variously classified in class C07D.
XVIII.	Claim 49 drawn to a process of preparing itacitinib from formula 17a variously classified in class C07D.
XIX.	Claims 50 drawn to a process of preparing itacitinib from formula 20a variously classified in class C07D.
XX.	Claims 51 and 52 drawn to a process of preparing itacitinib from formula 19a variously classified in class C07D.
XXI.	Claim 53 drawn to a process of preparing itacitinib from formula 16a variously classified in class C07D.
XXII.	Claims 55-63 drawn to a process of preparing itacitinib from formula 5a variously classified in class C07D.
XXIII.	Claims 64-68 drawn to a process of preparing itacitinib from formula 27a variously classified in class C07D.
XXIV.	Claims 69-70 drawn to a process of preparing itacitinib from formula 25P variously classified in class C07D.
XXV.	Claim 73 drawn to a process of preparing itacitinib from formula A1 variously classified in class C07D.
XXVI.	Claim 74 drawn to a process of preparing itacitinib from formula 54 variously classified in class C07D.
XXVII. Claim 75 drawn to a process of preparing itacitinib from formula 2c and formula 3 variously classified in class C07D.
XXVIII.	Claims 76-78 drawn to a process of preparing itacitinib from formula 2c, 50, 51, 52, and 53 variously classified in class C07D.
XXIX.	Claims 79-81 drawn to a process of preparing itacitinib from formula 2dvariously classified in class C07D.
XXX.	Claims 82 and 83 drawn to a products of formula 50 variously classified in class C07D.
XXXI.	Claim 84 drawn to the product of formula 3 classified in class C07D.
Inventions (I-XXIX) and (XXX-XXXI) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process of using the product as claimed can be practiced with another materially different product such as seen in the varying groups provided for the preparation of itacitinib that do not utilize formula 50 or formula 3.
Inventions XXX and XXXI are independent and distinct products which differ materially in structure and composition, see for example, the varying heterocyclic rings.
Inventions I-XXIX are independent and distinct processes which differ materially in reactants and/or reagents and/or reaction conditions.  See for example, the varying formula utilized in the differing groups, such as formula 50 and formula 3.
Restriction for examination purposes as indicated is proper because the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because the following reasons apply:
 (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; and
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
In regards to group XXX, this application contains claims directed to the following patentably distinct species as can be seen in claim 83.  The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
In regards to group XXX, if elected, Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently claim 82 is generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					9 September 2022		
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600